Foster, J.
This is an appeal from a judgment of conviction rendered by the city magistrate’s court, fifth district, first division, adjudging the appellant a disorderly person, and ordering him to pay three dollars each week for the support of his wife.
There are a number of interesting questions raised on this appeal.
It seems to me that People v. Giles, 152 N. Y. 136, plainly requires that, in a case where a magistrate is to hear and determine, the testimony should be preserved, and that it is reversible error not to preserve it. An appeal may be had for an erroneous decision or determination of law or facts *143upon the trial, Code Crim. Pro., § 750, but how can such' appeal be properly heard or considered if the testimony, upon which the judgment is founded, is not preserved and returned to the appellate court? True, the magistrate certifies, “That no application was made to me, by any party on the trial herein, for the preservation of the evidence given in this proceeding,” but that does not excuse the failure to preserve the testimony. The defendant may well assume that the court will do its duty and preserve the testimony without any specific request to do so. For this reason and without considering the other interesting questions raised on the appeal, I should be constrained to reverse the judgment and order a new trial, but for the fact that the defendant has given a bond to comply with the terms of conviction. The learned counsel for the People contends, citing People ex rel. Comrs. of Charities v. Moffett, 19 App. Div. 631, that when a bond to comply is given, nothing but that part of the order, fixing the amount of the weekly payment, can be appealed from, and I understand this to be the law and practice of this court. As the questions involved are interesting and of frequent recurrence, an appeal ought to be taken herein, so that there may be an authoritative expression of opinion, by the appellate division on these questions. An appeal appears not to lie to the People from a reversal of the judgment. Code Crim. Pro., § 770. For these reasons, I am constrained to affirm the judgment.
Judgment affirmed.